IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 41276

STATE OF IDAHO,                                  )     2014 Unpublished Opinion No. 492
                                                 )
       Plaintiff-Respondent,                     )     Filed: May 6, 2014
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
CURTIS BRIAN ENGMAN,                             )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Thomas J. Ryan, District Judge.

       Judgment of conviction and unified sentence of five years, with a minimum
       period of confinement of three years, for escape, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Sally J. Cooley, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Curtis Brian Engman pled guilty to escape. I.C. § 18-2505. The district court sentenced
Engman to a unified term of five years, with a minimum period of confinement of three years, to
run consecutive to an unrelated sentence. Engman appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
1
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Engman’s judgment of conviction and sentence are affirmed.




                                                   2